Citation Nr: 0637494	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-42 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for residuals of a 
forehead injury.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel






INTRODUCTION

The veteran had Recognized Guerrilla service from May 1945 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record lacks evidence that the veteran has malaria or 
any residuals thereof as a result of service.

3.  The record lacks evidence that the veteran has arthritis 
as a result of service.

4.  The record lacks evidence that the veteran has asthma as 
a result of service.

5.  The record lacks evidence that the veteran suffers from a 
current disability related to residuals of an in-service 
forehead injury.



CONCLUSIONS OF LAW

1.  Service connection for malaria or any residuals thereof 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Service connection for arthritis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Service connection for asthma is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

4.  Service connection for residuals of a forehead injury is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2003 letter sent to the veteran, 
which was sent prior to an initial adjudication of the claim.  
In the September 2003 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show that the claimed condition existed 
from military service to the present time.  This evidence was 
usually shown by medical records, medical opinions, and 
statements from persons who knew the veteran and were aware 
of any disability the veteran had while in service, and 
records and statements from service medical personnel.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  The veteran stated in his October 2004 statement 
that during service, he suffered from severe malaria.  He 
explained further that prior to discharge, he was hit by 
another solider which resulted in a wound to his forehead.  
The veteran stated that after his discharge, he incurred 
arthritis and asthma, and is currently suffering from all 
four ailments.  These allegations establish that the veteran 
is aware of the evidence necessary to substantiate his claims 
for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that it would make reasonable efforts to 
help him get evidence to support his claim such as medical 
records and employment records.  It stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and private medical records 
from May 2005.

Although an examination or an opinion was not obtained in 
connection with the veteran's claims, the Board finds that VA 
was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claims.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§5103A(d).  Here, the evidence does not indicate that the 
veteran's claims may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  The veteran 
has not brought forth evidence, other than lay statements, 
suggestive of a causal connection between the conditions and 
to service.  The RO informed the veteran that he would need 
medical evidence of a relationship between the veteran's 
claims and service, and the veteran has not provided such 
evidence.

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 
3.159(d).

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The veteran asserts in his October 2004 statement that 
service connection for malaria, arthritis, asthma, and 
residuals of a forehead injury is warranted.  He explained 
that he contracted the illnesses and incurred the head injury 
in service.  The veteran stated that he is currently coping 
with the conditions.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
and tropical diseases, such as arthritis and malaria become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Although the disease need 
not be diagnosed within the presumption period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for malaria, arthritis, asthma, 
and residuals of a forehead injury.  Although the veteran is 
competent to allege that he had these conditions in service, 
his service medical records do not substantiate that 
allegation.  The service medical records and personnel 
records are silent for any complaints, treatments, or 
hospitalizations for the claimed illnesses.  A March 2004 
statement from a service buddy, however, supports the 
veteran, relating that the veteran incurred malaria, asthma, 
arthritis, and suffered a forehead injury during service.  

The veteran also submitted a statement from a private 
physician.  In a May 2005 statement by Julieta D. Cariaga-Uy, 
M.D., she stated that the veteran had been treated for 
malaria, arthritis, and a urinary tract infection.  The Board 
acknowledges the fact that a medical professional has stated 
the veteran was treated for malaria and arthritis; however, 
this affidavit has diminished probative value because there 
are no service treatment records, laboratory findings or 
objective medical documentation corroborating such statement 
that were developed in conjunction with such treatment.  As 
stated previously, the veteran's service medical records 
contain no evidence of the veteran having any disability or 
injury upon discharge from service.  Further, although the 
private physician stated she treated the veteran presumably 
after service, the receipt of this statement many years after 
service does not, given the other evidentiary circumstances 
in this case, present a reasonable basis for granting this 
appeal.  There is no competent evidence of a current 
disability relating to malaria, arthritis, asthma, or 
residuals of a forehead injury.  The veteran has not brought 
forth competent evidence from a medical professional of a 
"disability" and service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that the veteran's claims of service 
connection for malaria, arthritis, asthma, and residuals of a 
forehead injury cannot be granted because there is no showing 
that these conditions existed at the time he separated from 
service and no clinical evidence of commensurate treatment 
for the conditions after service.  The Board finds that the 
veteran is not credible in his account of in-service disease 
and injury.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for malaria, arthritis, 
asthma, and residuals of a forehead wound injury, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).








ORDER

Service connection for malaria is denied.

Service connection for arthritis is denied.

Service connection for asthma is denied.

Service connection for residuals of a forehead injury is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


